DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-3, 5-9, 11-13, and 15-18 under Bachrach et al (US 2016/0327950) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bachrach et al (US 2016/0327950) in view of Grandin et al (US 2014/0139667).

Regarding claim 7, Applicants argue “Bachrach does not disclose ‘determine a modification to the one or more parameters based on the determined movement of the movable object’” because “the image capture device adjusts its focal length according to the finger gesture of user 102, but not the determined movement of the FDA 100. ” Remarks 10-11. Examiner respectfully disagrees. 
Though Bachrach allows finger gesture zoom, it also allows finger gesture to select an object to follow (¶51 “a user 102 viewing a live video feed from FDA 100 through the touch display of PMD 104 may touch a point or select a displayed object to redefine the point of reference about which motion is defined. Further, the defined point of reference may be stationary (e.g. a building or physical marker) or may be in motion (for example a moving car). For example, if the point of reference is set to a moving car, then any motions by the FDA 100 may be made relative to the car. In other words, if the point of reference is set to be a car moving at 25 mph, then a FDA 100 in “hover” would actually match the speed of the car while maintaining a constant position/orientation relative to the car. If the FDA 100 received input to move 10 feet in one direction, it would again do so relative to the car's 910 a provided via the live feed from FDA 100 may initially be adjusted by zooming in (either through optical or digital zoom) to compensate for any delay caused by the limited speed of the FDA 100.”; ¶79 “Also, according to some embodiments, an image capture device may be adjusted (e.g. zoom, focus, gimbal, etc,) to better focus and track the selected point 1022b”; ¶103 “UAVs may be controlled autonomously by onboard computer processors and/or via remote control by a remotely located human pilot”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-9, 11-13, 15-18, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bachrach et al (US 2016/0327950) in view of Grandin et al (US 2014/0139667).
Regarding claim 1, Bachrach discloses an imaging system comprising: 
a plurality of sensors of different types, the plurality of sensors being configured provide sensor data regarding a movable object carrying an imaging device, the sensor data including location sensor data, vision sensor data, proximity sensor data, inertial sensor data, and altitude sensor data (¶30 flying digital assistant (FDA) contains inertial measurement unit (IMU) that calculates a vehicle’s velocity, orientation and gravitational forces using a combination of accelerometers and gyroscopes; ¶37 sensor further including proximity sensors and optic based sensors; ¶105 GPS module; ¶59 internal sensors used to determine position (height), orientation and motion; see above argument for more detailed rejection); and 
one or more processors individually or collectively configured to: 
set one or more parameters of the imaging device such that the imaging device is focused on a target object when the movable object is in a first spatial disposition (Fig.10b and ¶¶79-80, 129 adjusting image capture device (e.g. zoom, focus, gimbal) to better focus and track the selected point, wherein the selected point can be a target object or human subject);
processing the sensor data received from the plurality of sensors by sensor fusion using an optimization algorithm to determine a movement of the movable object from the first spatial disposition to a second spatial disposition (¶79, 84, 123 when FDA 100 maneuvers towards the target object using computer vision and artificial intelligence algorithms based on velocity, acceleration, orientation, gravitational forces, and other sensor data acquired; ¶¶30, 34 computer vision used along with IMU to determine relative position and orientation based on data from accelerometers and gyroscopes; ¶103 FDA 100 cam be controlled by an onboard computer processors); and 
modifying the one or more parameters of the imaging device in response to the determined movement such that the imaging device is focused on the target object when the movable object is in the second spatial disposition (Fig.10b and ¶¶79, 84, 129 FDA 100 maneuvering to the target object and adjusting an image capture device to better focus in a second spatial disposition).
	Bachrach does not disclose repeatedly perform, at a frequency ranging from 10 Hz to 50 Hz. 
	However, Grandin teaches repeatedly perform, at a frequency ranging from 10 Hz to 50 Hz (¶78 cameras 253 includes a range of frequency of camera movements between 2 Hertz and 20 Hertz).
	It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bachrach to incorporate the teachings of Grandin and provide the advantage and capability of being able to counteract a camera movement (¶86).



Regarding claim 3, Bachrach in the combination teaches wherein the second spatial disposition differs from the first spatial disposition with respect to at least one of longitude, latitude, altitude, roll angle, pitch angle, or yaw angle ((¶¶79-80, 129 FDA 100 maneuvers towards the target thereby having a second spatial disposition that differs from the first spatial disposition, wherein the second spatial disposition differs from the first spatial disposition at least in longitude, latitude, or altitude).

Regarding claim 5, Bachrach in the combination teaches wherein the one or more parameters comprise a focal length of the imaging device (¶93 image capturing device adjusting its focal length).

Regarding claim 6, Bachrach in the combination teaches wherein the one or more parameters are modified to maintain a field of view of the imaging device (¶79 maintaining field of view of the imaging device to focus and tack the selected point) by adjusting the image capture device). 

Regarding claim 7, Bachrach in the combination teaches wherein the one or more processors are further configured to determine a modification to the one or more parameters 

Regarding claim 8, Bachrach in the combination teaches wherein the one or more processors are further configured to: 
obtain tracking information indicative of a movement of the target object relative to the movable object (¶129 computer vision module updating a relative position between FDA 100 and a target object and provide course corrections to maintain a constant relative position if the subject is in motion); and 
determine the modification to the one or more parameters based on the detected movement of the movable object and the movement of the target object relative to the movable object (¶¶23, 79-80, 129 computer vision module updating a relative position between FDA 100 and a target object and provide course corrections to maintain a constant relative position if the subject is in motion, wherein maintaining relative position also allows the FDA 100 to track subject image and wherein tracking adjusts image capture device (e.g. zoom, focus, gimbal) to better focus and track the selected point).

Regarding claim 9, Bachrach in the combination teaches wherein the one or more processors are further configured to obtain the tracking information based on image data of the 

Regarding claims 11-13 and 15-18, method claims 11-13 and 15-18 are drawn to the method corresponding to the apparatus of using same as claimed in claims 1-3 and 5-9. Therefore method claims 11-13 and 15-18 correspond to apparatus claims 1-3 and 5-9, and are rejected for the same reasons of anticipation as used above.

Regarding claim 24, Bachrach in the combination teaches wherein the one or more parameters of the imaging devices include at least one of a focus, a focal length, or a zoom length (¶79 adjusting focus or zoom of the image capture device).

Claims 4, 14, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bachrach et al (US 2016/0327950) in view of Grandin et al (US 2014/0139667), and Sakamoto (US 2015/0234165).
Regarding claim 4, Bachrach in the combination does not teach wherein the one or more parameters comprise a distance between an optical center of an optical assembly of the imaging device and an image sensor of the imaging device. 
However, Sakamoto teaches wherein the one or more parameters comprise a distance between an optical center of an optical assembly of the imaging device and an image sensor of the imaging device (Figs.1-2 and ¶31 a plurality of lens unit between the first lens and rear lens unit moves for zooming).


Regarding claim 14, method claim 14 is drawn to the method corresponding to the apparatus of using same as claimed in claim 4. Therefore method claim 14 corresponds to apparatus claim 4, and is rejected for the same reasons of obviousness as used above.

Regarding claim 21, Sakamoto in the combination teaches wherein: 
the optical assembly includes a plurality of lenses (Figs.1-2 and ¶31 plurality of lenses G1-G5); and the one or more processors are further configured to change the distance by moving at least one of the plurality of lenses along an optical axis of the optical assembly (Figs.1-2 and ¶31 moving a plurality of lens unit between the first lens and rear lens unit moves for zooming). Motivation to combine is the same as it was in claim 4. 

Regarding claim 22, Sakamoto in the combination teaches wherein: the plurality of lenses includes an outmost lens that is furthest away from the image sensor among the plurality of lenses (Figs.1-2 and ¶31 G1 lens furthest away from the image sensor); and the one or more processors are further configured to change the distance by moving at least one of the plurality of lenses along the optical axis and maintaining a position of the outmost lens (Figs.1-2 and ¶31 .

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bachrach et al (US 2016/0327950) in view of Grandin et al (US 2014/0139667), and On (US 2012/0262559).
Regarding claim 25, Bachrach in the combination does not teach wherein the one or more parameters of the imaging device include at least one of an aperture size, an exposure time, a shutter speed, a lens speed, an imaging mode, a white balance, an ISO, or a flash.
However, On teaches wherein the one or more parameters of the imaging device include at least one of an aperture size, an exposure time, a shutter speed, a lens speed, an imaging mode, a white balance, an ISO, or a flash (¶149 changing intensity of illumination light and shutter speed based on distance between the end of the imaging section and the object).
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bachrach in the combination to incorporate the teachings of On and provide the advantage and capability of being able to perform autofocus based on the distance between the camera and object (¶149).

Regarding claim 26, On in the combination teaches wherein modifying the one or more parameters of the imaging device based on the determined movement of the movable object includes: determining a rate for gradually increasing or decreasing a value of the one or more parameters based on the determined movement of the movable object (¶149 gradually increasing shutter speed). Motivation to combine is the same as it was in claim 25.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693.  The examiner can normally be reached on 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/            Examiner, Art Unit 2486